          Case 2:17-cv-04609-DWL Document 74 Filed 04/30/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Roger Darryl Waldrep,                            No. CV-17-04609-PHX-DWL
10                   Petitioner,                       ORDER
11    v.
12    Charles L Ryan, et al.,
13                   Respondents.
14
15            On December 13, 2017, Petitioner filed a petition for writ of habeas corpus under
16   28 U.S.C. § 2254 (“the Petition”). (Doc. 1.) On December 20, 2019, Magistrate Judge

17   Bibles issued a Report and Recommendation (“R&R”) concluding the Petition should be
18   denied.     (Doc. 53.)     Afterward, Petitioner filed objections to the R&R (Doc. 55),

19   Respondents filed a response (Doc. 69), and Petitioner filed a reply (Doc. 71). For the

20   following reasons, the Court will overrule Petitioner’s objections to the R&R and terminate
21   this action.
22   I.       Background

23            The relevant factual and procedural background is set forth in the R&R. In

24   summary, in late November 2013, Petitioner molested his 11-year-old step-daughter by

25   rubbing her breasts, licking her vagina, and rubbing her anus. (Doc. 53 at 1.) A few days

26   later, Petitioner made various admissions during a phone call that, unbeknownst to him,
27   was being recorded by the police. (Id. at 2.) Petitioner also made similar admissions to his
28   brother and to the victim’s mother. (Id. at 2 & n.1.)
      Case 2:17-cv-04609-DWL Document 74 Filed 04/30/20 Page 2 of 7



 1          Following his arrest in December 2013, Petitioner was initially represented by
 2   retained counsel. (Id. at 2-3.) However, in May 2014, Petitioner’s retained counsel
 3   withdrew from the representation and Petitioner obtained appointed counsel. (Id. at 3.)
 4   The trial court then “granted numerous motions to continue so that [new counsel] could
 5   investigate the case and conduct plea negotiations.” (Id.)
 6          In October 2015, Petitioner attended a settlement conference. (Id.) During the
 7   conference, the prosecutor offered a plea deal with a stipulated sentencing range of 20-24
 8   years’ imprisonment, which Petitioner rejected because “he would not acquiesce to a prison
 9   sentence.” (Id. at 4.) Petitioner also “read a statement professing remorse for his actions”
10   and “attribut[ing] his actions to a deer antler testosterone spray prescribed by his doctor for
11   chronic fatigue.” (Id.) After the settlement conference, Petitioner sought and obtained new
12   appointed counsel. (Id. at 5.)
13          In February 2016, Petitioner attended a second settlement conference. (Id.) During
14   this conference, the prosecutor informed Petitioner that his deer-antler-spray defense was
15   “problematic because [Petitioner] had voluntarily used the deer antler spray, and voluntary
16   intoxication was not a defense under Arizona law.” (Id. at 6.) Nevertheless, the prosecutor
17   informed Petitioner “that he was willing to deviate from the typical offer and offer
18   [Petitioner] a sentencing range of 17 to 24 years’ imprisonment,” contingent upon
19   obtaining supervisory and victim approval. (Id.) Petitioner responded by stating that a 17-
20   to-24-year sentence would be a disproportionate and unreasonable punishment for “five
21   minutes” when he “really screwed up.” (Id.) After some additional back and forth, during
22   which the prosecutor stated that no better plea offers would be forthcoming, the settlement
23   judge stated that the conference was over and the trial date would be affirmed. (Id. at 8.)
24   In response, Petitioner stated: “I won’t turn it down yet.” (Id.)
25          On March 3, 2016, Petitioner attended a third settlement conference. (Id.) During
26   this conference, Petitioner’s counsel acknowledged that the case against Petitioner was
27   “relatively straightforward” because he had “confessed three different times to three
28   different people.” (Id. at 8-9.) After further discussion, during which the prosecutor again


                                                  -2-
       Case 2:17-cv-04609-DWL Document 74 Filed 04/30/20 Page 3 of 7



 1   confirmed that no better plea deals would be forthcoming, Petitioner stated that he wanted
 2   to have “a few days to talk with family” about whether to accept the current offer. (Id. at
 3   9.)
 4          On March 9, 2016, Petitioner signed a written plea agreement that provided for a
 5   stipulated sentencing range of 17-24 years. (Id.) During the change-of-plea hearing,
 6   Petitioner was represented by counsel and repeatedly confirmed that he understood the plea
 7   agreement and had not been forced, threated, or coerced into pleading guilty. (Id. at 9-12.)
 8          On April 11, 2016, Petitioner’s sentencing hearing took place. (Id. at 12.) Although
 9   the prosecutor asked for a 24-year sentence, the judge imposed the lowest possible sentence
10   that was available under the plea agreement of 17 years. (Id. at 12-14.)
11          After sentencing, Petitioner filed a timely notice of post-conviction relief (“PCR”)
12   pursuant to Rule 32 of the Arizona Rules of Criminal Procedure. (Id. at 14.) The trial court
13   appointed PCR counsel, but counsel filed a notice averring that he was unable to identify
14   any colorable claims for relief. (Id. at 15.) Petitioner thereafter filed a “revised” PCR
15   petition that “included extensive exhibits” and listed “34 separate claims of error.” (Id. at
16   15.)
17          On October 25, 2016, the trial court denied relief. (Id.) Among other things, the
18   court concluded that Petitioner could not prevail on a claim of ineffective assistance of
19   counsel (“IAC”) because he could not demonstrate deficient performance or prejudice. (Id.
20   at 15-16.)
21          On November 20, 2016, Petitioner filed a petition for review with the Arizona Court
22   of Appeals that raised 28 claims of IAC. (Id. at 16-17.)
23          On November 29, 2017, the Arizona Court of Appeals granted review and denied
24   relief. (Id. at 17-18.)
25          In December 2017, Petitioner filed the Petition. It asserts 65 grounds for relief. (Id.
26   at 18-23 [summarizing grounds].)
27          Between December 2017 and the present, Petitioner filed an array of often frivolous
28


                                                 -3-
         Case 2:17-cv-04609-DWL Document 74 Filed 04/30/20 Page 4 of 7



 1   motions.1 Additionally, Petitioner filed a petition for a writ of mandamus (Doc. 51), which
 2   the Ninth Circuit denied in November 2019 (Doc. 67), and a premature notice of appeal
 3   (Doc. 65), which the Ninth Circuit dismissed in February 2020 (Doc. 68).
 4           The R&R was issued in December 2019. (Doc. 53.) It is 51 pages long and
 5   painstakingly analyzes each of Petitioner’s 65 asserted grounds for relief. First, the R&R
 6   concludes that Ground 4 must be rejected because it alleges errors during the PCR process,
 7   which are not cognizable on federal habeas review. (Id. at 18 n.6.) Second, the R&R
 8   concludes that Grounds 1-3, 5-15, 17-18, 53-54, and 60 must be rejected because they raise
 9   pre-plea claims of non-jurisdictional error, yet such claims are considered procedurally
10   defaulted under Arizona law upon entry of a guilty plea, this Arizona law constitutes an
11   independent and adequate state ground barring federal habeas review, and Petitioner cannot
12   evade these principles because his guilty plea was knowing and voluntary. (Id. at 24-26,
13   30-32, 37-40.) Third, the R&R concludes that Grounds 16, 56, and 64 must be rejected
14   because Petitioner failed to present them to the Arizona Court of Appeals, rendering them
15   procedurally defaulted without cause. (Id. at 26-29.) Fourth, the R&R concludes that
16   Grounds 19-38, 40-42, 44, 46-47, 51-52, 55, and 58, all of which raise claims of IAC before
17   or during the guilty plea, must be rejected because Petitioner cannot demonstrate deficient
18   performance, Petitioner cannot demonstrate prejudice, and/or the claim is procedurally
19   defaulted due to the guilty plea. (Id. at 33-37, 40-46.) Fifth, the R&R concludes that the
20   remaining claims (Grounds 39, 43, 45, 48, 49, 50, 57, 59, 61, 62, 63, and 65) fail for various
21   reasons. (Id. at 46-49.)
22           …
23   1
            Doc. 3 (motion for judgment); Doc. 6 (motion for summary judgment); Doc. 9
24   (motion to vacate judgment); Doc. 10 (motion for relief); Doc. 14 (motion for answers to
     previous motions); Doc. 21 (motion to appoint counsel); Doc. 22 (motion to produce
25   transcripts); Doc. 31 (motion for direct ruling); Doc. 33 (motion for judgment as a matter
     of law); Doc. 34 (motion for ruling); Doc. 36 (motion for ruling); Doc. 39 (motion to enter
26   newly discovered evidence); Doc. 40 (motion for status update); Doc. 41 (motion for final
     judgment or summary judgment); Doc. 43 (motion for de novo review); Doc. 45 (motion
27   for reconsideration); Doc. 46 (motion for change of judge); Doc. 47 (motion to vacate
     judgment); Doc. 49 (motion to appoint counsel); Doc. 52 (motion for status hearing); Doc.
28   61 (motion invoking mailbox rule); Doc. 62 (motion to stop Brady violations); Doc. 72
     (motion for summary judgment).


                                                 -4-
         Case 2:17-cv-04609-DWL Document 74 Filed 04/30/20 Page 5 of 7



 1   II.     Legal Standard
 2           A party may file written objections to an R&R within fourteen days of being served
 3   with a copy of it. Rules Governing Section 2254 Cases 8(b) (“Section 2254 Rules”). Those
 4   objections must be “specific.” See Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being
 5   served with a copy of the recommended disposition, a party may serve and file specific
 6   written objections to the proposed findings and recommendations.”) (emphasis added).
 7           District courts are not required to review any portion of an R&R to which no specific
 8   objection has been made. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does
 9   not appear that Congress intended to require district court review of a magistrate’s factual
10   or legal conclusions, under a de novo or any other standard, when neither party objects to
11   those findings.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
12   (“[T]he district judge must review the magistrate judge’s findings and recommendations
13   de novo if objection is made, but not otherwise.”). Thus, district judges need not review
14   an objection to an R&R that is general and non-specific. See, e.g., Warling v. Ryan, 2013
15   WL 5276367, *2 (D. Ariz. 2013) (“Because de novo review of an entire R & R would
16   defeat the efficiencies intended by Congress, a general objection ‘has the same effect as
17   would a failure to object.’”) (citations omitted); Haley v. Stewart, 2006 WL 1980649, *2
18   (D. Ariz. 2006) (“[G]eneral objections to an R & R are tantamount to no objection at all.”).2
19   III.    Analysis
20           Although Petitioner has filed lengthy objections to the R&R (Doc. 55),3 his
21   objections are too vague and generalized to permit meaningful review. For example, the
22   objections begin by asserting that “none of [Petitioner’s] constitutional claims and
23   2
             See generally S. Gensler, 2 Federal Rules of Civil Procedure, Rules and
24   Commentary, Rule 72, at 422 (2018) (“A party who wishes to object to a magistrate judge’s
     ruling must make specific and direct objections. General objections that do not direct the
25   district court to the issues in controversy are not sufficient. . . . [T]he objecting party must
     specifically identify each issue for which he seeks district court review . . . .”).
26   3
             See generally Doc. 59 at 2 (denying Respondents’ motion to strike Petitioner’s
     objections but clarifying that “[t]o the extent the ‘exhibits’ to Petitioner’s objections
27   contain any arguments not presented in the 17-page objections, such arguments will not be
     considered by the Court”).
28


                                                  -5-
         Case 2:17-cv-04609-DWL Document 74 Filed 04/30/20 Page 6 of 7



 1   supporting law, precedent of 100’s of U.S. Sup[reme] C[ourt], and Fed[eral] District Court
 2   ruling were given PROPER CONSIDERATION or mentioned by Magistrate Bibles in the
 3   R&R” and that “[f]or this Court to be just, upon reviewing entire record ANEW, DE-
 4   NOVA, IT WILL GRANT RELIEF REQUESTED.” (Id. at 2.) Similarly, on the next
 5   page, Petitioner contends that “[Petitioner] overcomes ALL PROCEDURAL BARS,
 6   DENIED ANY REVIEW OF CLAIMS, based on jurisdiction, state adjudicated claims
 7   ‘ON MERITS’ or ANY DEFAULTS denied by [Petitioner].” (Id. at 3.) These are not
 8   proper objections to an R&R—they offer only conclusions and fail to explain, with any
 9   specificity, why the R&R’s analysis was erroneous.4
10           Similarly, although Petitioner has offered some citations to case law, those
11   references merely consist (as Respondents point out in their response) of “list[ing] a
12   number of legal propositions and cases without explaining how they even relate[] to his
13   claims (let alone how they would allegedly undermine the R&R’s reasoning).” (Doc. 69
14   at 2.) Once again, this is insufficient to permit meaningful review under Rule 72(b).
15           The bottom line is that Petitioner’s generalized objections to the R&R leave the
16   Court with nothing to review. Warling, 2013 WL 5276367 at *2; Haley, 2006 WL 1980649
17   at *2; Gensler, supra, at 422. Thus, the Court will adopt the R&R’s recommended
18   disposition.
19           Accordingly, IT IS ORDERED that:
20           (1)    Petitioner’s objections to the R&R (Doc. 55) are overruled.
21           (2)    The R&R’s recommended disposition (Doc. 53) is accepted.
22           (3)    The Petition (Doc. 1) is denied.
23           (4)    A Certificate of Appealability and leave to proceed in forma pauperis on
24
     4
             Petitioner’s reply is similarly filled with conclusory assertions. (See, e.g., Doc. 71
25   at 2 [“[Petitioner] again proclaims all his 65 constitutional grounds presented in his habeas
     corpus petition, [Petitioner] PROVES ALL GROUNDS ARE PROVEN TRUE, and
26   COLORABLE by his established records, transcribes, notarized affidavits of facts, audio
     recordings; video recordings presented in States EVIDENCE.”]; id. at 3 [“[Petitioner] has
27   clearly, unequivocally; has UNIFORMALLY pointed out all of his SPECIFIC
     CONSTITUTIONAL VIOLATIONS he suffered and has presented specific CASE LAW;
28   rights, privileges, his transcripts, records, affidavits of facts; and AGAIN REQUESTS HIS
     DENIED BRADY MATERIALS.”].)

                                                 -6-
      Case 2:17-cv-04609-DWL Document 74 Filed 04/30/20 Page 7 of 7



 1   appeal are denied because Petitioner has not made a substantial showing of the denial of a
 2   constitutional right.
 3          (5)    The Clerk shall enter judgment accordingly and terminate this action.
 4          Dated this 29th day of April, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -7-
